Citation Nr: 0608837	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
decedent's death. 

2.  Whether the appellant has basic eligibility for non-
service-connected death pension.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The decedent had Recognized Guerrilla service from October 
1942 to November 1944, and Regular Philippine Army service 
from May 1945 to January 1946.  The appellant is claiming 
benefits as surviving spouse of the decedent.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the decedent' s death.  The appellant was 
also informed by the RO in March 2003 that the decedent's 
service did not meet the requirements to confer upon his 
survivors basic eligibility for non-service-connected death 
pension.  The appellant perfected a timely appeal to that 
decision.  

A motion to advance this case on the docket was denied by the 
Board in December 2004.  See 38 U.S.C.A. § 7107(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The decedent died in April 1996, at the age of 76.  
According to the death certificate, the immediate cause of 
his death was reported as congestive heart failure, 
cardiovascular disease, hypertension, and bronchopneumonia.  

2.  At the time of his death, the decedent was not service-
connected for any disability.  

3.  The fatal disease processes were not manifest during 
service or within one year of separation and are unrelated to 
service.  

4.  In March 2003, the National Personnel Records Center 
(NPRC) certified that the decedent had recognized guerrilla 
service from October 1942 to November 1944, and regular 
Philippine Army service from May 1945 to January 1946.  


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(y), 3.159(a), 
3.203, 3.303. 3.304, 3.307, 3.309, 3.312 (2005).  

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West. 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

VA satisfied its duty to notify by means of a letter dated in 
August 2001 from the agency of original jurisdiction (AOJ) to 
the appellant that was issued prior to the initial AOJ 
decision.  That letter informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claims.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

II.  Factual Background.

The decedent died in April 1996, at the age of 76.  According 
to the certificate of death, dated in April 1996, the 
immediate cause of death was listed as congestive heart 
failure, secondary to cardiovascular disease, hypertension, 
and bronchopneumonia.  

Of record is an Affidavit for Philippine Army Personnel, 
dated in January 1946 and signed by the decedent, on which he 
did not report having any wounds or illnesses during the 
course of his period of service.  PA AGO Form No. 55, 
certificate of discharge from service, dated in January 1946, 
is silent for any pertinent findings or notations.  

Received in October 2001 and again May 2002 were medical 
certificates from Dr. Romulo Castro, certifying that the 
decedent was a resident of Poblacion, Don Carlos, Bukidnon 
Hospital from March 19, 1996 to April 4, 1996; during that 
time, he was treated for: cerebrovascular accident, 
thrombotic, left hemiplegia, chronic hypertensive 
cardiovascular disease, pneumonia, hypostatic, and 
parasitism.  Attached to the May 2002 certificate were 
treatment records from Bukidnon Hospital of Malaybalay for 
the period from March 19, 1996 to April 4, 1996.  These 
records indicate that the decedent was admitted to the 
hospital on March 19, 1996, with a diagnosis of chronic 
hypertensive cardiovascular disease and cerebrovascular 
accident, thrombotic.  

Received in March 2003 was DARP form 632 from the National 
Personnel Records Center, indicating that the decedent served 
as a member of the recognized guerrillas from October 5, 1942 
to November 29, 1944, and with the regular Philippine Army 
from May 28, 1945 to January 25, 1946.  

III.  Legal Analysis.

A.  Service connection for the cause of death.

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service- 
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including hypertension, cardiovascular-renal 
disease, valvular heart disease, and brain hemorrhage, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

After a review of all the evidence of record, the Board finds 
that the competent evidence of record preponderates against a 
finding that the medical disorders that were implicated in 
the decedent's death are, in any way, related to military 
service.  

As noted above, the official death certificate indicates that 
the decedent died from congestive heart failure, secondary to 
cardiovascular disease, hypertension, and bronchopneumonia.  
The Board notes that the decedent was not service-connected 
for any disorder, including any presumptive disorder, at the 
time of his death.  In this regard, the Board must point out 
that the service medical records reflect that the decedent 
had no wounds, illnesses, or diseases upon separation from 
service in January 1946.  Post-service, the first medical 
evidence associated with the decedent's claims file is dated 
in March 1996, immediately prior to his death.  While this 
evidence shows treatment for cardiac and pulmonary 
conditions, which eventually contributed to the decedent's 
death in April 1996, this treatment began fifty years after 
the decedent's separation from military service.  Moreover, 
there is no competent evidence attributing the cause of 
death, heart failure, hypertension and pneumonia, to service 
nor is there any competent evidence attributing the 
decedent's death to any other etiology.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
decedent's death.  At this time, there is no competent 
evidence of the fatal disease process during service, there 
is no competent evidence of the fatal disease processes 
within one year of separation and there is no competent 
evidence relating the processes to service.  Although the 
veteran may have engaged in combat, there is no competent 
evidence linking the fatal processes to combat.  38 U.S.C.A. 
§ 1154.  Lastly, there is no evidence that the veteran had 
been a prisoner of war.

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the decedent's death was unrelated to 
service or a service-connected disability.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

B.  Nonservice-connected death pension benefits.  

The appellant asserts that she should be awarded death 
pension benefits based on the decedent's service.  In 
general, a surviving spouse of a veteran who served 90 days 
or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2005).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. 
§§ 3.40, 3.41 (2005).  

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

In this case, the service department verified that the 
decedent had Recognized Guerrilla service from October 1942 
to November 1944, and Regular Philippine Army service from 
May 1945 to January 1946.  The law specifically excludes such 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  Consequently, the Board finds that there is no 
legal basis on which the appellant's claim can be based.  As 
the law and not the evidence is dispositive on this issue, it 
must be denied because of lack of legal entitlement.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. 
§ 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2005).  


ORDER

Service connection for the cause of the decedent's death is 
denied.  

Entitlement to non-service-connected death pension benefits 
is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


